ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
The applicant’s arguments characterized by the statement “For all intents and purposes, this is an obviousness by inherency argument” (see last paragraph on page 7 of arguments; also see page 7 to last paragraph on page 8 of arguments) are not found persuasive. To be clear, in the 06/09/2021 Non-Final Rejection, the rationale relied upon in the 103 rejection was not based on inherency (which pertains more to 35 U.S.C § 102, not 103 as used in the rejections), but rather, the rationale relied upon was a prima facie case of obviousness based upon overlapping ranges. Upon reviewing the co-inventor’s 09/08/2021 Declaration which was persuasive to overcome the overlapping ranges rationale (see paragraph bridging pages 2-3 of 12/07/2021 Final Rejection), and in view of the applicant’s amendment to the independent claim, the rationale relied upon in the 12/07/2021 Final Rejection was based on a prima facie case of obviousness based upon close but not overlapping ranges. The claimed invention remains obvious because a difference in standard deviation of 0.003 µm (as demonstrated in the 09/08/2021) is insufficient to demonstrate criticality of the claimed ranges and/or unexpected results.  "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (MPEP 2144.05 III. A.).
The applicant’s argument on first paragraph of page 9 of arguments is also a mischaracterization of the position taken in the office action. The argument first states that “The Examiner also went on to note that because the prior art’s inherent particle diameters are ‘close’ to the claimed ranges…”; it is noted that the rejection was not based on inherency. The applicant’s insistence that the 103 rejection is based on ‘inherency’ of numerical values (pages 9-11 of arguments) is not found persuasive, because the rationale is based on the values remaining obvious based on close, but not overlapping ranges. With regard to the applicant’s argument that “the Examiner requires a greater volume of testing and data points”, the statement is not entirely correct. The examiner’s position (see paragraph bridging pages 3-4 of Final Rejection mailed 12/07/2021) was that the applicant only provided 3 data points, and only one is within the claimed range. Furthermore, the single data point that was within the claimed range only resulted in a difference in standard deviation of 0.003 µm (0.088 µm of prior art value in Table provided in 09/08/2021 Declaration, vs. 0.085 µm as claimed), which is a negligible difference.
With regard to the applicant’s arguments that “A 3.5% deviation is not so ‘small’ as to be meaningless as the Examiner appears to assume” (see third paragraph on page 11 of arguments), the examiner maintains that the 0.003 µm difference is negligible, and that the resulting 3.5% difference in standard deviation is negligible, because the applicant has only effectively provided 3 data points – which, in this particular instance, is insufficient to demonstrate criticality of the claimed ranges. The examiner has provided rationale as to why a difference of 0.003 µm is small, and obvious. The applicant has not met the burden of explaining proffered data (MPEP 716.02(b) II.), other than merely stating that 0.003 µm (or 3.5%) is ‘not so small’ a difference. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735